         Case 1:20-cv-04465-ER Document 23 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARINA NARVAEZ, individually
and on behalf of others similarly
situated,
                              Plaintiﬀ,
                                                                ORDER
                – against –
                                                            20 Civ. 4465 (ER)

BLACK LABEL SALON 25 CORP
doing business as Black Label Salon,
CONNIE LEE, and SEUNG LEE,
                              Defendants.


RAMOS, D.J.:

         Narvaez served Black Label Salon with process on June 25, 2020, Doc. 13, and

Connie and Seung Lee on August 5, 2020, Docs. 21, 22. Accordingly, Black Label

Salon’s deadline to answer or otherwise move with respect to Narvaez’s complaint was

July 16, 2020, and the deadline of both Lees was August 26, 2020. None of the

defendants have answered or otherwise responded to the plaintiﬀ’s complaint as of the

date of this Order.

         Narvaez is directed to ﬁle a status report with the Court by September 11, 2020.
Failure to do so may result in sanctions up to and including dismissal of this matter for

failure to prosecute. Fed. R. Civ. P. 41(b).


It is SO ORDERED.


Dated:     September 8, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
